Citation Nr: 9908834	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for impotence.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for headaches.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for acne and keloids.  

4.  Entitlement to an increased (compensable) evaluation for 
chronic epididymitis and orchialgia.  

5.  Entitlement to an increased (compensable) evaluation for 
a left inguinal herniorrhaphy scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to July 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim for a compensable 
evaluation for his service-connected chronic epididymitis and 
orchialgia.  A notice of disagreement was received in January 
1995.  A statement of the case was issued in May 1995.  A 
substantive appeal was received from the veteran in May 1995.  

This matter also came before the Board from a February 1995 
decision by the VA RO in St. Petersburg, Florida that denied 
the veteran's claim for a compensable evaluation for his 
service-connected a left inguinal herniorrhaphy scar.  A 
notice of disagreement was received in March 1995.  A 
statement of the case was issued in May 1995.  A substantive 
appeal was received from the veteran in May 1995.  

Finally, this matter came before the Board from a March 1997 
determination by the VA RO in St. Petersburg, Florida that 
the veteran had not submitted new and material evidence 
sufficient to reopen previously denied claims for entitlement 
to service connection for acne and keloids, and for 
headaches; in this decision, the RO also denied a claim for 
service connection for impotence.  A notice of disagreement 
was received in June 1997.  A statement of the case was 
issued in June 1997.  A substantive appeal was received from 
the veteran in August 1997.  

During the course of this appeal, the veteran's records were 
transferred to the RO Columbia, South Carolina, and a hearing 
was held there before a member of the Board in October 1997. 

In a January 1999 letter, the veteran was notified that the 
member of the Board who conducted the October 1997 hearing 
was no longer employed by the Board, and that another hearing 
could be conducted if he so desired.  In February 1999, the 
veteran responded that he did not want an additional hearing.  


REMAND

New and Material Evidence Claims

As noted above, in a March 1997 decision the RO denied the 
veteran's claims for service connection for acne and keloids, 
and headaches, based on a determination that new and material 
evidence had not been submitted sufficient to reopen 
previously denied claims for service connection for these 
disorders.  The RO noted that, among other things, new and 
material evidence is evidence that when viewed in the context 
of all evidence of record, would change the outcome of the 
prior decision.  Essentially, the RO was following the 
Court's decision in Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991), wherein the Court stated that for evidence to be 
material, it must be "relevant and probative" and "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence both new and old, 
would change the outcome."

However, in a recent decision, Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Id.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claims 
for service connection for acne and keloids, and headaches, 
must be remanded for a determination as to whether the 
evidence submitted by the appellant is "material" as 
defined under 38 C.F.R. § 3.156(a) (1998) rather than under 
Colvin.  

In addition it was held in Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999)(en banc) that if it is established 
that new and material evidence has been submitted then it 
must be determined if the claim is well grounded and if it is 
then the claim should be considered on the merits.

Regarding the claim for service connection for impotence, the 
Board notes that this claim was also previously denied, 
specifically by the Board in a October 1990 decision.  In the 
March 1997 decision, it is unclear whether the RO denied this 
claim based on a determination that new and material evidence 
had not been submitted sufficient to reopen the previously 
denied claim, or whether the RO reopened the claim and then 
denied it on the merits.  As such, the Board is of the 
opinion that clarification is needed in this regard, and in 
readjudicating this claim, the dictates of Hodge, noted 
above, should be applied. 38 C.F.R. § 3.156 (1998); see also 
38 C.F.R. § 19.9(a) (1998).


Increased Rating Claims

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims for increased evaluations for the service connected 
left inguinal herniorrhaphy scar and for the service-
connected chronic epididymitis and orchialgia are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990), Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the VA has a duty to assist 
him in the development of facts pertinent to these claims. Id

Regarding the claim for an increased evaluation for the 
service-connected a left inguinal herniorrhaphy scar, it is 
initially noted that this disability is rated as 
noncompensable under 38 C.F.R. § 4.115, Diagnostic Code 7338 
(1998), which contemplates a remedial hernia or one that is 
small, reducible, or without true hernia protrusion, while a 
10 percent evaluation contemplates a postoperative hernia, 
which is recurrent, readily reducible, and well supported by 
truss or belt.  

The Board points out that this disability could also be rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998); a 10 
percent rating under this code contemplates superficial scars 
that are tender and painful on objective demonstration.  The 
Board notes that during an October 1997 hearing before a 
member of the Board at the RO, the veteran testified that his 
a left inguinal herniorrhaphy scar is tender to the touch.  
The Board finds that in order to comply with the duty to 
assist doctrine, a VA scar examination should be accomplished 
in order to gather objective evidence with respect to the 
current nature of the veteran's service connected a left 
inguinal herniorrhaphy scar.  

The Board notes that the veteran's service-connected chronic 
epididymitis and orchialgia is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(1998).  A 10 percent rating under this code requires 
complete atrophy of both testicles.  During the October 1997 
hearing, the veteran testified that his testicles were 
atrophied and that this condition has progressed since he 
separated from service.  An April 1997 VA outpatient 
treatment record notes that the veteran complained of 
testicular atrophy at the time.  The Board finds that in 
order to comply with the duty to assist doctrine, a VA 
genitourinary examination should be accomplished in order to 
gather objective evidence with respect to the current nature 
of the veteran's service connected chronic epididymitis and 
orchialgia.

In light of the above, these claims are hereby REMANDED to 
the RO for the following action :


1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file should be obtained and 
associated with the claims file.

2..A VA scars examination should be 
accomplished in order to ascertain the 
current nature of the veteran's service 
connected a left inguinal herniorrhaphy 
scar.  It is requested that findings with 
respect to tenderness and pain associated 
with these scars be documented, in 
addition to all other findings.  The 
claims file should be provided to the 
examiner.

3.  A VA genitourinary examination should 
also be accomplished in order to 
ascertain the current nature of the 
veteran's service connected chronic 
epididymitis and orchialgia.  The claims 
file should be provided to the examiner.  
It is requested that findings with 
respect to testicular atrophy be 
documented, in addition to all other 
findings.  If the veteran does not have 
epididymitis or orchialgia the examiner 
should so state.

4.  Thereafter, the RO should review the 
claims for entitlement to increased 
(compensable) evaluations for the 
veteran's service connected left inguinal 
herniorrhaphy scar and chronic 
epididymitis and orchialgia, giving 
consideration to the evidence of record 
and the applicable law and regulations, 
including 38 C.F.R. § 4.115, Diagnostic 
Code 7338 and § 4.115b, Diagnostic Code 
7523 (1998). 

The RO should also readjudicate the 
issues of whether new and material 
evidence has been submitted sufficient to 
reopen the claims for entitlement to 
service connection for acne and keloids, 
headaches, and for impotence.  In light 
of the Hodge decision, when reviewing the 
issue of reopening these claims, the RO 
should consider whether the evidence 
submitted by the appellant is 
"material" as defined under 38 C.F.R. 
§ 3.156(a) (1998) rather than under 
Colvin.  If it is found to be material 
then the RO should decide whether it is 
well grounded and if so, then it should 
be considered on the merits.  Elkins.


After review by the RO, a supplemental statement of the case 
should be issued and the case returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


